Per Curiam.
This was an action to recover damages for breach of an oral contract for a year’s services to commence at a future day. The court below held that the contract was nonenforceable under the statute of frauds, and entered a judgment of dismissal, from which this appeal is prosecuted.
The judgment of dismissal awarded costs against the appellants in the sum of $22, and the appeal bond is in the sum of $200, conditioned both as a cost and as a supersedeas bond. The respondent has moved to dismiss the appeal on the ground that no sufficient appeal bond was filed, and under repeated rulings of this court the motion must be granted. Hassett v. Fraternal Brotherhood, ante p. 161, 109 Pac. 305, and cases there cited. Appeal dismissed.